OPINION — AG — ** AD VALOREM TAXATION — MOBILE HOMES — COUNTY ASSESSOR ** PURSUANT TO 68 O.S. 24410 [68-24410] AND 68 O.S. 2437 [68-2437](A), 68 O.S. 2437 [68-2437](B) THE OWNER OF REAL PROPERTY WHO IS NOT THE OWNER OF AN UNLICENSED MANUFACTURED HOME SITUATED UPON THE AFORESAID REAL PROPERTY, MAY 'NOT' BE ASSESSED, FOR AD VALOREM TAX PURPOSES, THE VALUE OF THE MANUFACTURED HOME UNLESS SHE OR HE IS IN CHARGE OF SAID HOME AS A AGENT OF THE ACTUAL OWNER. A PERSON HAVING CONTROL, CHARGE OR POSSESSION OF A MANUFACTURED HOME AND WITH KNOWLEDGE OF THE VALUE AND OWNERSHIP OF SUCH MANUFACTURED HOME, WHO, UPON REQUEST BY THE COUNTY ASSESSOR, FAILS TO REPORT SUCH INFORMATION MAY BE PERSONALLY LIABLE FOR THE TAXES ON THE MANUFACTURED HOME. IT IS A QUESTION OF FACT WHETHER A PERSON HAS CONTROL, CHARGE OR POSSESSION OF A MANUFACTURED HOME AND THEREFORE THAT QUESTION IS NOT ADDRESSED BY THIS OPINION. (RENTAL, OWNERSHIP, TAX LIABILITY) CITE: 68 O.S. 2427.1 [68-2427.1], 68 O.S. 24410 [68-24410], 68 O.S. 2437 [68-2437] ( F. ANDREW FUGITT) ** SEE OPINION NO. 88-530 (1988) ** == SEE OPINION NO. 88-566 (1988) ==